Title: To Thomas Jefferson from George Hammond, 22 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown 22nd November 1793

In answer to your letter of the 13th. curt:, I have the honor of informing you that I have not yet received such definitive instructions, relative to your communication of the 29th. of May 1792, as will enable me immediately to renew the discussions upon the subject of it, which have been for some time suspended. I can however repeat with confidence my conviction, that the continuance of the cause, to which I alluded in my letter of the 20th. of June last, and no other, has protracted this delay to the present period. I have the honor to be, with sentiments of great respect, Sir, Your most obedient, humble Servant,

Geo. Hammond

